Citation Nr: 0835103	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for Gulf War syndrome, has been 
received.

3.  Entitlement to service connection for a right ankle 
condition.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a skin rash, has been 
received.

5.  Entitlement to service connection for poisoning from the 
anthrax vaccine and hazmat.

6.  Entitlement to service connection for dysarrhythmias 
secondary to the anthrax vaccine.

7.  Entitlement to service connection for psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to June 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) from May 2005 and April 2006 rating decisions by 
which the RO denied, in pertinent part, entitlement to the 
benefits sought herein.  

By May 2005 rating decision, the RO denied service connection 
for psoriasis.  The veteran filed a notice of disagreement 
regarding that issue in July 2005.  As a statement of the 
case on this matter has not been issued, additional action by 
the RO is required as set forth below in the Remand portion 
of this decision.  See Manlincon v. West, 12 Vet. App. 328 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Regarding the first six issues on appeal, the veteran 
requested and was scheduled for a hearing before a traveling 
Veterans Law Judge (VLJ) at the RO.  He failed to appear for 
the hearing.  On October 2, 2008, he filed a motion to 
reschedule the hearing.  On October 7, 2008, the undersigned 
VLJ granted the motion.  Thus, the RO must schedule a hearing 
before a VLJ to be held at the RO.

The Board notes that by May 2005 rating decision, the RO 
denied service connection for psoriasis.  In July 2005, the 
veteran filed a notice of disagreement regarding that issue.  
As a statement of the case addressing this matter has not yet 
been issued, additional action by the RO is necessary.  See 
Manlincon, supra.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Please schedule a hearing for the 
veteran before a traveling VLJ.

2.  Issue a statement of the case to 
the veteran and his representative 
addressing the issue of entitlement to 
service connection for psoriasis.  The 
statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




